Citation Nr: 0015745	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-41 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
headaches.

2.  Entitlement to a compensable evaluation for residuals of 
right knee injury with arthroscopic repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1973 to 
December 1980 and from July 1983 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for headaches and assigned a 10 percent 
evaluation from September 1, 1994 and for residuals of a 
right knee injury with arthroscopic repair and assigned a 
zero percent evaluation from September 1, 1994.  

These issues were remanded in September 1997 for further 
development, in pertinent part to include VA examinations to 
assess the extent and severity of the veteran's headaches and 
right knee disability.  The Board is satisfied that all 
requested development has been accomplished and that no 
further development is necessary for an equitable 
determination in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's headaches are productive of chronic daily 
pain, requiring medication for relief.  

3.  The veteran's right knee disability is manifested by 
patellofemoral pain syndrome with mild degenerative changes.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.7, 4.124, Diagnostic 
Code 8100 (1999).

2.  The schedular criteria for an evaluation of 10 percent 
for residuals of right knee injury with arthroscopic repair 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reveals that the RO granted service 
connection for headaches in a March 1995 rating decision and 
assigned a 10 percent evaluation from September 1994 and for 
residuals of right knee injury with arthroscopic repair with 
a zero percent evaluation from September 1994.  At the time 
of that decision, the RO considered service medical records 
that demonstrated severe episodes of headaches over a period 
of several years in service.  As to the right knee, service 
medical records reveal torn medial and lateral meniscus with 
anterior cruciate ligament strain.  On retirement examination 
in March 1994, the examiner noted a right knee operation in 
1993 for torn meniscus, from which the veteran never fully 
recovered; a diagnosis of patellofemoral syndrome of the 
right knee was rendered.  Also noted are severe headaches 
from 1992 to present.  

In the 1995 rating decision, the RO also considered objective 
findings from VA medical examination conducted in November 
1994, at which time the examiner reported daily headaches 
with no precipitating factor, both throbbing and dull in 
nature.  The veteran was taking Darvocet, Tylenol, and 
Nortriptyline.  A diagnosis of headaches of unknown cause was 
noted.  The veteran also complained of continuing problems 
with his right knee, particularly when he tried to lift heavy 
items or stand on a firm surface for any length of time.  He 
was taking aspirin to relieve some of his pain.  On 
examination, the examiner noted no deformity, swelling or 
redness, or tenderness of the right knee.  Range of motion 
was from 0 to 140 degrees.  Further, the veteran was able to 
squat and rise, walk on his heels and tiptoes normally, and 
there was no evidence of muscle atrophy.  X-ray study of the 
right knee was normal.  The diagnosis was status post 
reconstructive surgery of the right knee with no functional 
disability.

VA outpatient records extending from 1994 to 1997 disclose 
complaints of chronic daily headaches in the area of the 
temples, for which the veteran took medicine with minimal 
response.  In a May 1995 record, the veteran complained of 
right knee pain after waxing his car.  A three-year history 
of chronic right knee pain was noted.  

During his personal hearing in January 1996, the veteran 
testified that he had headaches constantly that varied in the 
degree of pain.  Sometimes, the weather affected his 
headaches, but he stated that there was always a dull pain 
present.  He also testified that he was taking three 
different medications for control.  At times, the headaches 
awakened him.  With respect to his right knee, the veteran 
stated that he had problems walking on hard surfaces and that 
his knee tended to hurt him most of the time.  He also 
testified that he had problems standing up straight and that 
the tendon at the back of the knee was sore.  

VA medical examination in February 1998 revealed complaints 
of chronic right knee pain.  On examination, the examiner 
noted 5/5 strength, no effusion, well-healed arthroscopic 
portals, and stable varus to valgus stress.  The veteran 
demonstrated normal mobility, stability, and tracking of the 
patella without crepitation.  There was no medial or lateral 
joint line tenderness and McMurray's, Lachman's, anterior and 
posterior drawer, and pivot-shift tests were negative.  The 
diagnosis noted is patellofemoral pain syndrome.  An X-ray 
study in February 1998 revealed mild degenerative changes 
within the right knee commensurate with the veteran's age.

VA neurological examination conducted in February 1998 
disclosed complaints of daily headaches, described as 
pressure over the entire head.  The veteran stated that the 
pain radiated from the occipital region forward and at other 
times, it began in the bilateral temple regions.  When the 
headaches were particularly severe, the veteran complained of 
blurred vision; however, he did not experience nausea, 
vomiting, phonophobia, photophobia, or visual scatomata.  
Medications included Tylenol, Benadryl, Methocarbamol, 
Levothyroxine, and Triamcinolone.  He had not used a 
prophylaxis for his headaches.  The veteran reported that he 
had a chronic baseline level of pain.  The character of the 
headaches did not change, however.  The diagnosis was chronic 
daily headaches that required aggressive treatment, given 
that they were rather debilitating.  The examiner noted that 
the veteran's headaches were not classic migraines or 
cluster-type headaches, even though at times, his headaches 
were somewhat migrainous.  The examiner recommended 
prophylactic medications.

VA medical examination in May 1998 of the right knee 
disclosed subjective complaints of occasional popping, small 
effusions, chronic pain, and exacerbation of his symptoms 
upon prolonged sitting or walking up and down stairs.  The 
veteran also reported that he was unable to lift heavy 
weights.  On examination, the examiner noted 5/5 strength, no 
effusion, a well-healed arthroscopy, stable varus/valgus 
stress, normal mobility, stability, and tracking of the 
patella without crepitation, and nontender mediolateral joint 
lines.  All tests were negative.  The range of motion was 
from zero to 130 degrees without pain and X-ray studies were 
normal.  The assessment was patellofemoral pain syndrome.  
The examiner further noted that the veteran was able to 
function fairly normally, and might benefit from physical 
therapy, a knee sleeve, and anti-inflammatory medications.  
Also, the examiner noted that the veteran should not be 
impaired by his right knee disability and should be able to 
work without problems.  

During the veteran's hearing before a Member of the Board in 
May 2000, he testified that he has headaches every day; he 
gets up in the morning with them, goes to bed at night with 
them, and at times, is awakened by them.  He also stated that 
sometimes, he takes as many as six to eight Tylenol over a 
couple of hours.  He testified that he has left work a few 
times over the past several years due to his headaches, and 
they are at a point now that he needs to undergo further 
testing.  The medication does provide some relief to the 
extent that the veteran is able to function.  

Further, as to the right knee, the veteran stated that he has 
pain on motion of the right knee and has had to make several 
adjustments in his work to accommodate this problem.  He 
primarily has problems when he tries to lift or carry 
anything, or stoop or squat down.  He experiences some 
swelling, but mostly it is the pain that bothers him.  He 
stated that he does not have much problem walking, but does 
have problems with climbing stairs.  Also, his knee pops all 
the time and he can feel it when it moves a certain way.  He 
does not have any locking or giving away.  

Analysis

Initially, the Board notes that the veteran has presented 
well-grounded claims within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented plausible claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

At the outset, the Board notes that a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, in contrast to the holding in 
Francisco v. Brown, where the Court held that the present 
level of disability is of primary concern in those cases 
where entitlement to compensation has already been 
established and an increase in evaluation is at issue, 
38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), under Fenderson, such rule is not applicable to a 
disability rating assignment that follows the initial grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119.  
The record in its entirety is reviewed prior to making a 
final determination, as is the case herein.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Headaches 

The RO rated the veteran's headaches as 10 percent disabling 
under 38 C.F.R. 4.124a, Diagnostic Code 8100.  Under that 
code, migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrants a 10 percent evaluation.  A 30 percent evaluation is 
appropriate for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. 4.124a, Diagnostic Code 8100.

Here, although the veteran experiences chronic daily 
headaches, the medical evidence does not substantiate that 
these headaches are incapacitating.  As noted during the 
February 1998 VA medical examination, although the veteran's 
headaches were somewhat debilitating in nature, they were not 
classic migraines, even though occasionally, they were 
somewhat "migrainous."  Moreover, the veteran testified 
that he does experience some relief from medication and that 
he is able to function. Other than blurred vision at times, 
he did not experience additional associated symptoms such as 
vomiting or photophobia. Also, due to his headaches, he 
stated that he has only left work early a few times over the 
last several years. Essentially, the clinical data of record 
do not support prostrating headache attacks averaging once a 
month. Thus, in light of this evidence, the severity of the 
veteran's disability does not approximate the criteria for 
the next higher rating of 30 percent. Accordingly, no 
increase in the present 10 percent evaluation is in order.  
38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.


Right knee disability

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.

The Board wishes to emphasize here that although the 
pertinent regulation does not require a separate rating for 
pain, the impact of pain must be considered in making a 
rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).  Here, the veteran has stated on many 
occasions, as documented in VA outpatient records noted above 
as well as VA medical examination reports, that he endures 
chronic pain of the right knee.  Therefore, in making a 
determination in this case, the Board has considered the 
veteran's complaints of constant pain and concludes that a 
10 percent evaluation under the appropriate diagnostic code 
is appropriate.  

The Board is also aware that under 38 C.F.R. § 4.10 (1999), 
in cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  

Furthermore, as indicated above, in cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, and instability, are also to be 
considered.  Id.  Additionally, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59 (1999); cf. DeLuca v. Brown, 8 Vet. App. 
202.

The Board notes that the clinical evidence of record in this 
veteran's case substantiates slight impairment of the right 
knee, and as such, warrants a 10 percent rating.  Although 
there were no clinical findings of functional impairment 
during VA medical examinations in February and May 1998, the 
veteran consistently has complained of popping and chronic 
pain associated with his right knee.  Further, he stated that 
he experienced problems walking on hard surfaces and that his 
right knee tended to hurt most of the time.  During his 
personal hearing, he testified that he had problems standing 
up straight and that the tendons at the back of his right 
knee were sore.  Thus, in this regard, his right knee 
disability warrants a 10 percent evaluation effective the 
date of the grant of service connection. Fenderson. 

In light of these provisions, the Board notes that the 
clinical data as reported above encompass considerations of 
functional loss and those factors such as weakness, pain, 
swelling, and instability.  Id.  Nonetheless, examination of 
the veteran's right knee demonstrated no evidence of locking, 
stiffness, or limitation of motion.  Furthermore, there were 
no signs of tenderness, swelling, or deformity.  Thus, 
although the Board has considered the applicable regulatory 
provisions, those factors do not alter the decision that the 
rating criteria for a 10 percent evaluation in this case most 
nearly approximate the symptomatology associated with the 
veteran's right knee.  The benefit of the doubt has been 
resolved in the veteran's favor to the extent indicated. 
38 U.S.C.A. § 5107.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.  Here, although mild 
degenerative changes of the right knee were disclosed by x-
rays in February 1998, no significant limitation of motion of 
the right has been demonstrated.

In determining the outcome for this veteran's right knee 
disability, the Board has considered all potential applicable 
regulations and laws relevant to his assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Nonetheless, there is no reasonable doubt 
in this case so as to merit an evaluation in excess of 
10 percent.








ORDER

An evaluation in excess of 10 percent for headaches is 
denied.

An evaluation of 10 percent for residuals of right knee 
injury with arthroscopic repair is granted, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.



		
	WAYNE M. BRAEUER	
	Member, Board of Veterans' Appeals



 

